NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JODEL JEAN,
                                              No. 20-71131
               Petitioner,
                                              Agency No. A209-867-665


v.                                            MEMORANDUM*

MERRICK GARLAND, Attorney
General,

              Respondent.


                           On Petition for Review of an
                    Order of the Board of Immigration Appeals

                              Submitted July 8, 2021**
                                Pasadena, California

Before: WATFORD and BUMATAY, Circuit Judges, and FREUDENTHAL, ***
District Judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.


                                          1
      Jodel Jean appeals a final removal order of the Board of Immigration Appeals

(BIA) dismissing his appeal of a decision by an Immigration Judge (IJ) denying

Jean’s applications for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      Jean challenges the agency’s adverse credibility determination and argues that

the translation of his hearing was incompetent and that he met his burden of proof

to receive asylum. Alternatively, he requests a new hearing with a competent

interpreter. We review the constitutional due process claim de novo, Padilla-

Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014), and agency findings of fact

for substantial evidence. 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).

      BIA rested its adverse credibility determination on several grounds detailed

by the IJ.   Jean relied on the referenced police reports and court documents

purporting to be official and descriptive of Jean’s harassment in Haiti, but the BIA

and the IJ determined they were facially unreliable. Jean neither explains the

discrepancies in the documents nor argues their insufficiency. Under the totality of

the circumstances, the unexplained discrepancies in these documents are sufficient

to support the adverse credibility determination. 8 U.S.C. § 1158(b)(1)(B)(iii).




                                         2
      Jean’s due process argument relies primarily on various “untranslated”

references in the transcript. Jean identifies no missing words, misunderstandings, or

translation errors that affected the outcome, and he did not object to the translation

during the hearing. The transcript reveals Jean participated coherently, meaningfully

and responsively in his hearing, and no translation prejudice is shown. Hartooni v.

INS, 21 F.3d 336, 340 (9th Cir. 1994).

      Without Jean’s discredited testimony, he cannot meet his burden of

establishing entitlement to asylum, withholding, or CAT protection. We therefore

uphold the agency’s determination that Jean is not eligible for relief.

      PETITION DENIED.

      Issuance of the mandate shall be stayed for ninety (90) days.




                                          3